DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 19 May 2022 is acknowledged.
Claims 1 and 6 are amended.  Claims 2 and 5 are canceled.  Claims 11-22 are withdrawn.  New claims 23-24 are presented.
The present action treats claims 1, 3-4, 6-10, and 23-24 on the merits.
Response to Arguments
Applicant’s arguments with respect prior art rejections of claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are drawn to newly amended subject matter, which is addressed in the rejections below.
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “a shoe upper according to claim 1”.  It is understood this should read “the shoe upper according to claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Curtis, US 4,649,939].
Regarding claim 1:
Curtis teaches (Figs. 1-6):
A shoe upper (the combined elements of the footwear of Figs. 2-4, excluding the sole) comprising:
a first tape (“Achilles strap 30”; col. 3 line 60);
a second tape (“plantar strap 32”; col. 3 line 62), 
wherein the first tape and / or the second tape is elastic (element 54 of first tape is “fabricated of neoprene rubber”; col. 4 lines 67-68; thus the first tape is elastic), 
wherein the first tape comprises a first edge, wherein a first portion (see annotated Fig. 2 – a below) of the first edge of the first tape is not attached to the second tape; 
and a third tape (“dorsal strap 26”; col. 3 line 58) arranged partially between the first tape and the second tape (Fig. 5 shows first tape 30 overlying both second and third tapes; Fig. 6 shows second tape 32 overlying both first and third tapes; thus third tape is arranged partially between first and second tapes) such that the first tape, the second tape, and the third tape at least partially overlap (see above addressing of “arrange partially between”; see also col. 3 lines 64-66: “end of each…strap…26, 30, and 32 is secured together…at a connecting point 34”), and wherein a second portion (see annotated Fig. 2 – a below) of the first edge of the first tape is attached to the second tape (col. 3 lines 64-66).

    PNG
    media_image1.png
    502
    1011
    media_image1.png
    Greyscale

Regarding claim 8:
	Curtis teaches the shoe upper according to claim 1, as set forth above.
	Curtis further teaches wherein the first tape and the second tape partially overlap such that a first region of the upper comprises a first number of layers and a second region of the upper comprises a second number of layers, and wherein the first number of layers is greater than the second number of layers.
(A first region comprising three tape layers is identified in the below annotated Fig. 4 – b; a second region comprising one tape layer is identified in the below annotated Fig. 4 – a.)

Regarding claim 10:
	Curtis teaches the shoe upper according to claim 1, as set forth above.
	Curtis further teaches a shoe (the combined elements of the footwear of Figs. 2-4, including the sole) comprising the shoe upper according to claim 1 .

    PNG
    media_image2.png
    502
    1011
    media_image2.png
    Greyscale


Claims 1, 3-4, 8-10, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Houng, US 2018/0242692].
Regarding claim 1:
Houng teaches (Figs. 1-8):
A shoe upper comprising: 
a first tape (“forefoot strap 18B”; paragraph 29);
a second tape (“first fastener 50B” paragraph 50), 
wherein the first tape and / or the second tape is elastic (“elastic stretchability of the forefoot strap 18B at the exposed portion 59B may be greater than or equal to about 20% elongation”; paragraph 51), 
wherein the first tape comprises a first edge (see annotated Fig. 7 – a below), wherein a first portion (see annotated Fig. 7 – a below) of the first edge of the first tape is not attached to the second tape (insofar as 59B is an “exposed portion” (paragraph 51) of first tape 18B, the edge identified in the annotated figure is not attached to the second tape 50B); 
and a third tape (“ribbon 29”; paragraph 35) arranged partially between the first tape and the second tape (first tape 18B covers the third tape 29 as in Fig. 7, and “ribbon 29 covers…50B”; paragraph 35; thus third tape 29 is arranged partially between 18B and 50B) such that the first tape, the second tape, and the third tape at least partially overlap (see above addressing of “arranged partially between”; they at least partially overlap as configured in Fig. 7), and wherein a second portion (see annotated Fig. 7 – a below) of the first edge of the first tape is attached to the second tape (via 58B as described in  paragraph 54).

    PNG
    media_image3.png
    895
    647
    media_image3.png
    Greyscale

Regarding claim 3:
Houng teaches the shoe upper according to claim 1, as set forth above.
Houng further teaches wherein the first portion of the first edge of the first tape is arranged closer to a toe region of the shoe upper than the second portion of the first edge of the first tape.
(Refer to annotated Fig. 7 – b below identifying a toe region wherein the first portion is arranged closer to said toe region than the second portion is.)

    PNG
    media_image4.png
    895
    718
    media_image4.png
    Greyscale

Regarding claim 4:
Houng teaches the shoe upper according to claim 1, as set forth above.
Houng further teaches wherein a part of the first tape or a part of the second tape is in a pre-stretched condition, when the shoe upper is not worn.
(insofar as  “sufficient tensile force applied along the length of the forefoot strap 18B will cause the forefoot strap 18B to stretch in tension at the exposed portion 59B, while the less elastic proximal segment 56B and the distal segment 58B inhibit (i.e., lockout) stretch of the forefoot strap 18B at portions of the forefoot strap 18B to which the segmented second fastener 54B is fixed” (paragraph 52), the first tape 18B is configured to be in at least some pre-stretched condition when not worn.

Regarding claim 8:
Houng teaches the shoe upper according to claim 1, as set forth above.
Houng further teaches wherein the first tape and the second tape partially overlap such that a first region (see annotated Fig. 7 – c below) of the upper comprises a first number of layers and a second region (see annotated Fig. 7 – c below) of the upper comprises a second number of layers, and wherein the first number of layers is greater than the second number of layers.
(The first region identified in the annotated figure comprises one tape layer, and the second region comprises two tape layers.) 

    PNG
    media_image5.png
    895
    759
    media_image5.png
    Greyscale




Regarding claim 9:
Houng teaches the shoe upper according to claim 1, as set forth above.
Houng further teaches further comprising a retaining tape (“ankle strap 20”; paragraph 34) arranged along a direction from a medial region to a lateral region of the shoe upper.
(Refer to Fig. 6 showing 20 arranged along a direction from a medial to a lateral region of the upper)

Regarding claim 10:
Houng teaches the shoe upper according to claim 1, as set forth above.
Houng further teaches A shoe (article of footwear 10; paragraph 29) comprising the shoe upper according to claim 1.

Regarding claim 23:
Houng teaches (Figs. 1-8):
A shoe upper comprising: a first tape (“forefoot strap 18B”; paragraph 29);
a second tape (“first fastener 50B” paragraph 50), 
wherein the first tape and / or the second tape is elastic (“elastic stretchability of the forefoot strap 18B at the exposed portion 59B may be greater than or equal to about 20% elongation”; paragraph 51), 
wherein the first tape comprises a first edge (see annotated Fig. 7 – a presented in above addressing of claim 1), wherein a first portion (see annotated Fig. 7 – a presented in above addressing of claim 1) of the first edge of the first tape is not attached to the second tape (insofar as 59B is an “exposed portion” (paragraph 51) of first tape 18B, the edge identified in the annotated figure is not attached to the second tape 50B); 
wherein a second portion (see annotated Fig. 7 – a presented in above addressing of claim 1) of the first edge of the first tape is attached to the second tape (via 58B as described in  paragraph 54), 
and wherein the first tape and the second tape are essentially parallel (refer to Fig. 7; when assembled, the first tape 18B and the second tape 50B are parallel to each other).

Regarding claim 24:
Houng teaches the shoe upper according to claim 23, as set forth above.
Houng further teaches further comprising: a third tape (“ribbon 29”; paragraph 35) arranged partially between the first tape and the second tape (first tape 18B covers the third tape 29 as in Fig. 7, and “ribbon 29 covers…50B”; paragraph 35; thus third tape 29 is arranged partially between 18B and 50B), wherein the third tape is essentially perpendicular to the first tape and the second tape.
(Refer to Fig. 7 wherein the third tape 29 is arranged perpendicular to both first tape 18B and second tape 50B).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over [Houng, US 2018/0242692].
Regarding claim 6:
Houng teaches the shoe upper according to claim 1, as set forth above.
Houng further teaches further comprising a fourth tape (“first fastener 50A”; paragraph 38), wherein the third tape 29 comprises a first edge (see below annotated Fig. 7 – d below), wherein a first portion (see below annotated Fig. 7 – d below) of the first edge of the third tape is not attached to the fourth tape, and wherein a second portion (see below annotated Fig. 7 – d below) of the first edge of the third tape covers the fourth tape (“ribbon 29…covers ends of the fasteners 50A”; paragraph 35).

    PNG
    media_image6.png
    895
    791
    media_image6.png
    Greyscale


Although Houng teaches the second portion of the first edge of the third tape covers the fourth tape, Houng does not expressly teach the second portion of the first edge of the third tape is attached to the fourth tape.
However, Houng as embodied in Fig. 7 appears to show an apparent stitching line securing the third tape 29 to the fourth tape 50A, as is indicated in below annotated Fig. 7 – e below).  Houng further teaches the fourth tape 50A is “fixed to the body 30” (paragraph 39) and that the third tape 29 is “stitched to the body 30” (paragraph 35).  One of ordinary skill would recognize that the apparent stitching line in Fig. 7 as well as the overlying nature of 29 and 50A as described in paragraph 35 at least suggest the two are secured together by such attachment.

    PNG
    media_image7.png
    893
    604
    media_image7.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shoe upper of Houng such that the second portion of the first edge of the third tape is attached to the underlying fourth tape in order yield the to yield the predictable result of having a durably secured third tape 29 overlying the fourth tape 50A in order to arrive at the feature of the third tape covering the fourth tape as described in paragraph 35.  One of ordinary skill would be motivated to practice such attachment based on the apparent stitch line identified in above Fig. 7 – e as well as the teaching that 29 covers 50A as described in paragraph 35.

Regarding claim 7:
The modified Houng teaches the shoe upper according to claim 6, as set forth above.
Houng further teaches wherein the fourth tape comprises a first edge, wherein a first angle is formed between the first edge of the first tape and the first edge of the third tape, wherein a second angle is formed between a first edge of the second tape and the first edge of the fourth tape, and wherein the second angle is smaller than the first angle.
(Refer to below annotated Fig. 2 – a identifying the edges and angles, wherein the second angle is smaller than the first angle.)

    PNG
    media_image8.png
    694
    857
    media_image8.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732